DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In ll. 11-15 of claim 1, the claim limitation “calculating an index value corresponding to any one pixel according to a position of the any one pixel in the to-be-converted image, and inputting the calculated index value to the created array as a subscipt of the array to acquire an element of the array as a target value corresponding to the any one pixel” (emphasis added) is lack of clarity in terms of the claim element “the created array” and is suggested being changed to 
“calculating an index value corresponding to any one pixel according to a position of the any one pixel in the to-be-converted image, and inputting the calculated index value a respective array corresponding to the any one pixel to acquire an element of the respective array as a target value corresponding to the any one pixel”.
claims 2 and 4-5, the claim element “the array” should be changed to “the respective array”.
Other claims are objected to because they depend on claim 1.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The instant invention of claim 1 is directed to a method of converting an input color image (e.g., a RGB image) to a converted image represented as a plurality of target conversion colors (e.g., red, white and black) for enabling the converted image to be displayed on an electronic ink screen. The method specifies steps of converting the color of each pixel of the input color image to one of the plurality of target conversion colors, which could mitigate a possible damage associated with a large area of a resultant converted image having a same color. the instant invention includes allowable subject matter, i.e., the limitations concerning creating a respective array for each pixel of the to-be-converted image and determining an .
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693